Citation Nr: 0901399	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis changes, left knee, with meniscal tear.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1970.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.  

The record reveals that the veteran has been afforded several 
VA examinations in connection with the claim on appeal.  The 
veteran was last afforded a VA examination in October 2008 to 
evaluate the current level of disability of his left knee.  
The examination report reveals that the examiner conducted 
four trials to determine the flexion and extension of the 
left knee.  Flexion of the left knee ranged from 105 degrees 
to 100 degrees.  The report shows extension findings of 
5 degrees, 10 degrees, 45 degrees, and 35 degrees, 
respectively.  The examiner noted that there was significant 
additional limitation of motion on repetition with loss of 
extension worsening from 5 to 35 degrees due to pain.  It was 
also noted that the veteran did not appear to be 
demonstrating full active extension on subsequent trials that 
he may be capable of.  The Board observes that the extension 
findings from the examination report would support ratings 
ranging from the veteran's currently assigned 10 percent 
disability rating to a 50 percent disability rating according 
to the applicable rating criteria.  See 38 C.F.R. §4.71a, 
Diagnostic Code 5261.  The United States Court of Appeals for 
Veterans Claims (Court) has held that if the medical evidence 
of record is insufficient, or of doubtful weight or 
credibility, VA must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  In light of the wide 
range of extension findings and the examiner's statements 
regarding the veteran's ability to extend his knee, the Board 
finds that competent medical evidence is unclear as to the 
current level of disability of the veteran's left knee.  
Thus, a remand for an additional examination is necessary to 
adjudicate the claim.  

The Board recognizes that this case has been previously 
remanded for a VA examination, in April 2008.  The Board 
regrets that this remand will further delay a final decision 
in the claim on appeal; however, it finds that such action is 
necessary to ensure that the veteran is afforded full due 
process of law.

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
VA and non-VA, covering the period from 
October 2008 to the present, should be 
obtained and associated with the claims 
folder.

2.  A VA examination should be scheduled 
to determine the extent and severity of 
the veteran's left knee arthritic changes 
with meniscal tear.  The claims folder 
should be made available to the examiner 
for review of the pertinent documents 
therein in connection with the 
examination.  The report should reflect 
that such a review was conducted.  All 
indicated tests, studies and X-rays should 
be performed.  The examination should 
discuss any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to how 
these factors result in any limitation of 
function.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups.  All losses of function 
due to problems such as pain should be 
equated to additional degrees of 
limitation of motion.  This should be done 
both in terms of flexion and extension.  
VAOPGCPREC 09-2004.  The examiner should 
note whether there is recurrent 
subluxation and/or lateral instability 
and, if present, the severity thereof.  
Additionally, the examiner should take 
note of the extension findings in the 
October 2008 VA examination report.  A 
rationale should be provided for any 
opinion given and the factors upon which 
the medical opinion is based must be set 
forth in the report.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an initial disability 
evaluation in excess of 10 percent for 
residuals of a meniscal tear of the left 
knee should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

